Exhibit32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the First Amendment to the Annual Report of Biglari Holdings, Inc. (the “Company”) on Form 10-K/A for the period ending September 29, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Sardar Biglari Sardar Biglari Chairman and Chief Executive Officer January 27, 2011 /s/ Duane E. Geiger Duane E. Geiger Interim Chief Financial Officer, Vice President and Controller January 27, 2011
